DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 of U.S. Patent No. 11,221,483 (US 11,221,483 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent claim a projection and method of ARHS having an imager configured to provide image light; a partially reflecting combiner, configured to receive the image light from the imager and upon receiving the image light is configured to re-direct the image light towards an eye-box, wherein an eye relief offset exists between the partially reflecting combiner and the eye-box; wherein the imager includes imaging optics comprising a combination of lens elements having symmetrical free-form lens surfaces that are tilted and decentered; the partially reflecting combiner is positioned such that the eye relief offset is at least 20 mm, but no more than 40 mm; an expanded field-of-view can be attained while providing the eye relief offset and the field-of-view is at least 65 degrees horizontally per eye; the partially reflecting combiner comprises a rear surface, which is a partially reflective spherical, conic, aspheric, or freeform surface, and a front surface, which is a transmissive spherical, conic, aspheric, or freeform surface; a partially reflective coated front surface, and the transmissive rear surface may be used together as a Magnin mirror to correct aberrations; the imaging optics comprise a combination of spherical, aspherical, and free-form lens surfaces fabricated from plastic or glass; the combiner includes tilted and/or decentered lens elements to reduce the peak width of the headset to no more than 220mm while maintaining the wide field-of-view; the lens elements are selected from one or more of a group of lens element types including: Fresnel, diffractive and kinoform lens elements, whereby the size and weight of the system can be reduced; the lens elements are selected from one or more of a group of lens element types including: diffractive and kinoform lens elements, whereby compensation is obtained for the dispersion created by refractive elements; the imager has a pixel pitch between 0.5 and 15 micrometers; a modulation transfer function ("MTF") does not fall below thresholds related to the pixel pitch of the imager across the field-of-view and the eye-box; the imaging optics comprise refractive lens elements that are fabricated from materials compatible with one or more processes selected from the group of processes including: injection-molded, ground, or machined; a computer-aided automatic process is utilized to generate, optimize and set tolerances for the imaging optics and combiner based on a single system of constraints and a software application configured to adjust color and brightness according to image content and environmental conditions, whereby the comfort and quality can be improved for the user. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 20 are rejected under 35 U.S.C. 103 as being un-patentable over Hollands et al. (US 2020/0174255 A1; Hollands) in view of HU et al. (US 2017/0115489 A1; HU) and further in view of Cakmakci et al. (US 9632312 B1; Cakmakci).
	As of claims 1, 3, Hollands teaches a projection augmented reality headset (ARHS) 10 [fig 1] comprising; an imager 20A [fig 1] configured to provide image light (towards optical system 20B [fig 2]; a partially reflecting combiner 40 (multi-layer holographic combiner 40 may include transmission hologram structures 44 and reflection hologram structures 42) [fig 2] [0039], configured to receive the image light from the imager (from display module 20A) [fig 2] and upon receiving the image light is configured to re-direct the image light towards an eye-box 24 [fig 2] [0030].
Hollands does not tech the imager includes imaging optics comprising a combination of lens elements having symmetrical free-form lens surfaces that are tilted and decentered, whereby an expanded field-of-view. 
HU teaches a head-mounted device [fig 1] having the imaging optics104, 105 [fig 1] include an imaging optics optics104, 105 [fig 1] comprising a combination of lens elements 118, 119, 122, 123 [fig 2] having symmetrical free-form lens surfaces [0018] that are tilted and decentered, whereby an expanded field-of-view (the display panel 104 includes two lateral sections: a left central field of view (FOV) section 116 and a left peripheral FOV section 117, and the optical subassembly 110 is implemented with two lenses: a left central lens 118 focused on the left central FOV section 116 and a left peripheral lens 119 focused on the left peripheral FOV section 117. Similarly, in the depicted embodiment the display panel 105 includes two lateral sections: a right central field of view (FOV) section 120 and a right peripheral FOV section 121, and the optical subassembly 111 is implemented with two lenses: a right central lens 122 focused on the right central FOV section 120 and a right peripheral lens 123 focused on the right peripheral FOV section 121) [0018].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the imager includes imaging optics comprising a combination of lens elements having symmetrical free-form lens surfaces that are tilted and decentered, whereby an expanded field-of-view as taught by HU to the ARHS as disclosed by Hollands in order to produce stereoscopic imagery to the user so as to give a sense of presence in a three-dimensional (3D) scene (HU; [0004]).
Hollands in view of HU teaches the invention as cited above except for an eye relief offset exists between the partially reflecting combiner and the eye-box and having an eye-box such that a field-of-view that is at least 65 degrees horizontally per eye.
Cakmakci teaches an optical system 100 [fig 1] having an optimized eye relief (curved diffractive optical combiner 105 partially reflects image light 130 collimates it within eye-box 135 which is setback from diffractive optical combiner 105 by an eye relief dimension) (col 3, lines 36-39) and an eye relief offset (D1, D5) [fig 1] between the partially reflecting combiner 105 [fig 1] and the eye-box 135 [fig 1] and having an eye-box such that a field-of-view that is at least 65 degrees horizontally per eye (45 degrees) (col1, lines 56-60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have having an eye relief offset exists between the partially reflecting combiner and the eye-box and having an eye-box such that a field-of-view that is at least 65 degrees horizontally per eye as taught by Cakmakci to the ARHS as disclosed by Hollands in view of HU in order to produce the image to focus by the human eye in a near-to-eye configuration (Cakmakci; col 3, line 46-48).
As of claim 20, Hollands teaches a method for providing a wide field-of-view in a projection augmented reality headset (ARHS) 10 [fig 1], the method comprising; utilizing an imager 20A [fig 1] to provide image light (towards optical system 20B) [fig 2]; receiving the image light at a partially reflecting combiner; the partially reflecting combiner 40 (multi-layer holographic combiner 40 may include transmission hologram structures 44 and reflection hologram structures 42) [fig 2] [0039] re-directing the image light towards an eye-box 24 [fig 2] [0030]. 
Hollands does not tech employing imaging optics comprising a combination of lens elements that are tilted and decentered.
HU teaches a head-mounted device [fig 1] having the imaging optics104, 105 [fig 1] include an imaging optics optics104, 105 [fig 1] comprising a combination of lens elements 118, 119, 122, 123 [fig 2] that are tilted and decentered, having an expanded field-of-view (the display panel 104 includes two lateral sections: a left central field of view (FOV) section 116 and a left peripheral FOV section 117, and the optical subassembly 110 is implemented with two lenses: a left central lens 118 focused on the left central FOV section 116 and a left peripheral lens 119 focused on the left peripheral FOV section 117. Similarly, in the depicted embodiment the display panel 105 includes two lateral sections: a right central field of view (FOV) section 120 and a right peripheral FOV section 121, and the optical subassembly 111 is implemented with two lenses: a right central lens 122 focused on the right central FOV section 120 and a right peripheral lens 123 focused on the right peripheral FOV section 121) [0018].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the imager includes imaging optics comprising a combination of lens elements having symmetrical free-form lens surfaces that are tilted and decentered, whereby an expanded field-of-view as taught by HU to the ARHS as disclosed by Hollands in order to produce stereoscopic imagery to the user so as to give a sense of presence in a three-dimensional (3D) scene (HU; [0004]).
Hollands in view of HU teaches the invention as cited above except for an eye relief offset exists between the partially reflecting combiner and having an eye-box such that a field-of-view that is at least 65 degrees horizontally per eye.
Cakmakci teaches an optical system 100 [fig 1] having an optimized eye relief (curved diffractive optical combiner 105 partially reflects image light 130 collimates it within eye-box 135 which is setback from diffractive optical combiner 105 by an eye relief dimension) (col 3, lines 36-39) and an eye relief offset (D1, D5) [fig 1] between the partially reflecting combiner 105 [fig 1] and the eye-box 135 [fig 1] and the eye-box such that a field-of-view that is at least 65 degrees horizontally per eye (45 degrees) (col1, lines 56-60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have having an eye relief offset exists between the partially reflecting combiner and having an eye-box such that a field-of-view that is at least 65 degrees horizontally per eye as taught by Cakmakci to the ARHS as disclosed by Hollands in view of HU in order to produce the image to focus by the human eye in a near-to-eye configuration (Cakmakci; col 3, line 46-48).
Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Hollands et al. (US 2020/0174255 A1; Hollands) in view of HU et al. (US 2017/0115489 A1; HU) and Cakmakci et al. (US 9632312 B1; Cakmakci) and further in view of Yoon (US 10514544 B1).
Hollands in view of HU and Cakmakci teaches the invention as cited above except for the eye box is at least 10 mm wide horizontally and vertically.
Yoon teaches a display device 100 [fig 1] having the eye box is at least 10 mm wide horizontally and vertically (col 5, lines 20-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the eye box is at least 10 mm wide horizontally and vertically as taught by Yoon to the ARHS as disclosed by Hollands in view of HU and Cakmakci in order to have wider field of view improves immersive-ness in a virtual reality experience, and enhances users' overall enjoyment of head-mounted display devices (Yoon; col 1, line 23-25).
Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over Hollands et al. (US 2020/0174255 A1; Hollands) in view of HU et al. (US 2017/0115489 A1; HU) and Cakmakci et al. (US 9632312 B1; Cakmakci) and further in view of Hua et al. (US 2014/0361957 A1; Hua).
Hollands in view of HU and Cakmakci teaches the invention as cited above except for the combiner may consist of two cemented elements with a partially reflective second surface. 
Hua teaches a head-mounted device [fig 5D] having the combiner 515 [fig 5D] may consist of two cemented elements 4, 5 [fig 5D] with a partially reflective second surface (of 4) [fig 5D].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the combiner may consist of two cemented elements with a partially reflective second surface as taught by Hua to the ARHS as disclosed by Hollands in view of HU and Cakmakci in order to provide a lightweight, compact, robust, and eye-tracked HMD solution with a less obtrusive form factor than any existing HMD (Yoon; [0047).
Allowable Subject Matter
Claims 2, 5-6, 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier drawing and claim objections and 112(a) & (b) rejections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, the partially reflecting combiner is positioned such that the eye relief offset is at least 20mm, but no more than 40mm.  
As of claim 5, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, the partially reflecting combiner comprises a rear surface, which is a partially reflective spherical, conic, aspheric, or freeform surface, and a front surface, which is a transmissive spherical, conic, aspheric, or freeform surface.
As of claim 6, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, a partially reflective coated front surface, and the transmissive rear surface may be used together as a Magnin mirror to correct aberrations.
As of claim 8, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, the imaging optics used a combination of spherical, aspherical, and free-form lens surfaces fabricated from plastic or glass.
Claims 9-11 are allowed as being dependent on claim 8.
As of claim 12, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, the imager has a pixel pitch between 0.5 and 15 micrometers. 
Claim 13 is allowed as being dependent on claim 12.
As of claim 14, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, a modulation transfer function ("MTF") does not fall below thresholds related to the pixel pitch of the imager across the field-of-view and the eye-box.
As of claim 15, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, the imaging optics comprise refractive lens elements that are fabricated from materials compatible with one or more processes selected from the group of processes including: injection-molded, ground, or machined.
As of claim 16, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, a computer-aided automatic process is utilized to generate, optimize and set tolerances for the imaging optics and combiner based on a single system of constraints.
As of claim 17, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, a longitudinal chromatic aberration is sufficiently low such that a photopically-weighted polychromatic MTF does not fall below thresholds related to the pixel pitch of the imager.
As of claim 18, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, a software application configured to compensate for blur, distortion, and lateral chromatic aberration, whereby the image quality of the display is improved.
As of claim 19, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, a software application configured to adjust color and brightness according to image content and environmental conditions, whereby the comfort and quality can be improved for the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Curtis et al. (US 20190179149 A1) teaches an optical system for an augmented reality head mounted display eyepiece that is configured to deliver images to the eye wherein the optical system includes optics. The optics are disposed so as to receive light output from the light source. The optics further arranged with respect to a spatial light modulator such that the light received from the light source passes through the optics and illuminates the spatial light modulator. The light illuminating the spatial light modulator is redirected back through the optics and is coupled into at least one waveguide through at least one in-coupling optical element. At least a portion of the coupled light is ejected from at least one waveguide by at least one out-coupling optical element and directed to the eye of the user;
- Prior Art Dimov et al. (US 20100157400 A1) teaches a holographic substrate-guided wave-based see-through display can has a microdisplay, capable of emitting light in the form of an image. The microdisplay directs its output to a holographic lens, capable of accepting the light in the form of an image from the microdisplay, and capable of transmitting the accepted light in the form of an image. The holographic lens couples its output to an elongate transparent substrate, capable of accepting the light in the form of an image from the holographic lens at a first location, and transmitting the light in the form of an image along a length of the substrate by total internal reflection to a second location spaced from the first location, the elongate substrate being capable of transmitting the accepted light in the form of an image at the second location. The substrate couples out what it receives to a transparent holographic grating, capable of accepting the light transmitted from the elongate substrate and transmitting it to a location outside of the holographic grating as a viewable image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882